Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 2/11/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 2/11/21 have been entered.

2.   The species restriction requirement is withdrawn.

3.   Claims 51, 55, 56, 62, 65, 66, 68, and 70-74 are being acted upon.

4.   In view of Applicant’s amendments all previous rejections have been withdrawn.  New rejections follow.

5.   Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows: Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Correction is required.
 
6.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claims 51, 55, 56, 62, 65, 66, 68, and 70-74 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A) In Claim 51 acronyms such as “TNF” and  “IL-1β” must be preceded at their first use by the name in full.  
	B) Claim 65 depends from canceled Claim 64.  Accordingly, the metes and bounds encompassed therein cannot be determined.
	C) In Claims 65 and 70 it is unclear how a “polypeptide having peroxiredoxin activity” differs from a peroxiredoxin.  Accordingly, the claims are considered to be indefinite and the metes and bounds encompassed therein cannot be determined.

8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claim 56 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of 90% variants of the peptide of SEQ ID NO:24 comprising an “amphipathic helix” and capable of “…suppressing TNF- or IL-1β-mediated immune responses in a subject”.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For genus claims, e.g., 90% variants, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  While it appears that common functions have been disclosed, a common structure has not.

Regarding the peptide of SEQ ID NO:24, no variants have been shown to have any biological activity.  Indeed, neither the peptide, nor any variants thereof, have been used in any of the examples of the specification

Clearly, an inadequate structure function relationship is disclosed, thus a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

 As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of a representative number of species to describe the 90% variants of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

10.  Claims 51, 55, 56, 62, 65, 66, 68, and 70-74 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the relevant examples of the specification merely reveals that whole FhHDM-1 and a FhHDM-1 P3 peptide (SEQ ID NO:43), were able to bind LPS, reduce production of a LPS-induced TNF and IL-1β, and additionally show some effect in “…reducing immune cell invasion in pancreatic islet cells” in an experimental animal model of diabetes (note, it is unclear how one cell can invade another cell).  

Note that the claims recite, “A method for suppressing TNF- or IL-1β-mediated immune responses in a subject”,  a method that is clearly significantly broader than the showing in the specification that some LPS-induced responses can be suppressed.  Indeed, the specification discloses:
	“[0306] The findings may be summarized as follows:

 [0307] 1) Full-length FhHDM-1 and peptide 3 (but not peptide 1) bind directly to LPS. This would likely reduce the amount of LPS that is free to bind its receptor. (Both full-length and peptide 3 have the complete amphipathic helix whereas peptide 1 does not).
[0308] 2) Full-length FhHDM-1 and peptide 3 (but not peptide 1) block the interaction of LPS with LPS-binding protein (LPB). LPS binds to LPB and transfers it to CD14. The LPs-CD14 complex then initiate downstream signalling via interaction with TLRs. The parasite molecules block this first step.
[0309] 3) Full-length FhHDM-1 and peptide 3 (and to a lesser extent peptide 1) inhibit binding of FITC-labelled LPS to RAW264.7 macrophages. This is likely due to the direct binding of LPS by the parasite molecules and confirms the biological relevance of point 1 above.
[0310] 4) Human Defense peptides such as LL-37 protect against harmful inflammatory responses by preventing activation of macrophages by classical TLR ligands such as LPS. The inventors have now shown that full-length FhHDM-1 and peptide 3 suppress LPS-induced inflammatory response (i.e. reduced levels of TNF and IL-1β in serum and secreted by peritoneal macrophages) in mice.
[0311] Collectively, these data demonstrate that FhHDM-1, and its C-terminal region, are capable of protecting mice against LPS-induced inflammation by reducing secretion of pro-inflammatory cytokines from macrophages.”

Thus, the specification makes clear that there is no expectation of success with any suppression of TNF or IL-1β that is not LPS-induced.

Regarding the immune response suppression induced by the administration of the “proteinaceous molecule” of Claim 66, the specification provides no examples of this suppression whatsoever.  It appears to comprise little more than wishful thinking for a “magic bullet”.  Also note, while some immune suppression might be desirable in certain cases of allergy (Th2) or autoimmune disease (Th1), said suppression also encompasses the suppression of a regulatory response(Treg), a situation which is clearly undesirable.

Finally note, it is unclear why any skilled artisan would want to suppress the immune response in the case of parasitic diseases.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the minimal showing of the specification it would take undue trials and errors to practice the claimed invention.

11.  Claim 56 is rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The method of Claim 56 employing:
“…the amino acid sequence set forth in SEQ ID NO:24 or an amino acid sequence that shares at least 90% sequence identity with the amino acid sequence set forth in SEQ ID NO: 2”.

	As filed, only certain amino acid substitutions were allowed.  As now claimed any amino acid could be substituted at the position.  The same holds true for all other amino acid positions of the peptides.  Also note that as now claimed even the few constant amino acids of the original degenerate amino acid sequence of SEQ ID NO:143 could now be substituted.

12.   Claims 65, 66, and 70 are rejected on the basis that Claim 1 recites an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of Claims 65 and 70, the constituents recited therein are unrelated.  Proteins and nucleic acids encoding them are not proper species to be recited in a single claim.  Also note it is improper to recite an entire genus (antigens) in the same claim as a subgenus of proteins (peroxiredoxins).  Accordingly, the claims do not properly comprise a Markush grouping of alternatives.

Regarding the Markush grouping of Claim 66, the constituents recited therein also fail to comprise a proper grouping of alternatives., e.g., graft versus host disease is unrelated to allergies.  Some of the group members are overlapping, e.g., parasitic diseases and inflammatory diseases. And again note the improper to recite an entire genus (inflammatory diseases) in the same claim as a subgenus (autoimmune diseases) and an individual species (multiple sclerosis).  Accordingly, the claims do not properly comprise a Markush grouping of alternatives.

Note that the genus, subgenus, and species may be claimed in individual dependent claims.

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 5/11/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644